                                                            1   MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 8215
                                                            2   THERA A. COOPER, ESQ.
                                                                Nevada Bar No. 13468
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email:       melanie.morgan@akerman.com
                                                            6   Email:       thera.cooper@akerman.com
                                                            7   Attorneys for Nationstar Mortgage LLC
                                                            8                                 UNITED STATES DISTRICT COURT
                                                                                                     DISTRICT OF NEVADA
                                                            9

                                                           10   NICOLA F. OAKIE,                                      Case No.: 2:18-cv-01905-APG-CWH

                                                           11                                 Plaintiff,
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   vs.                                                   STIPULATION AND ORDER TO EXTEND
                                                                                                                      TIME TO RESPOND TO COMPLAINT
                 1635 Village Center Circle, Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           13
                                                                NATIONSTAR MORTGAGE                                   (First Request)
AKERMAN LLP




                                                           14
                                                                                              Defendant.
                                                           15

                                                           16           Defendant Nationstar Mortgage LLC (Nationstar) and Nicola F. Oakie (Oakie) (collectively
                                                           17   parties) stipulate and agree as follows:
                                                           18           The parties hereby stipulate and agree Nationstar's time to respond to the Oakie's complaint
                                                           19   (ECF No. 1) filed on October 2, 2018 shall be continued from October 23, 2018 to November 21,
                                                           20   2018.
                                                           21           This is the first request for an extension of this deadline. Nationstar requests the additional
                                                           22   time to afford it the opportunity to adequately respond to the Oakie's complaint.
                                                           23           The parties submit this request in good faith without the purpose of undue delay.
                                                           24   ///
                                                           25   ///
                                                           26   ///
                                                           27   ///
                                                           28
                                                                                                              1
                                                            1         DATED this 15th day of October, 2018.

                                                            2
                                                                AKERMAN LLP                                   HAINES & KRIEGER, LLC
                                                            3
                                                                /s/ Thera A. Cooper                           /s/ David H. Krieger
                                                            4
                                                                MELANIE D. MORGAN, ESQ.                       DAVID H. KRIEGER, ESQ.
                                                                Nevada Bar No. 8215                           Nevada Bar No. 9086
                                                            5
                                                                THERA A. COOPER, ESQ.                         HAINES & KRIEGER, LLC
                                                                Nevada Bar No. 13468                          8985 S. Eastern Avenue, Suite 350
                                                            6
                                                                1635 Village Center Circle, Ste. 200          Henderson, Nevada 89123
                                                            7   Las Vegas, Nevada 89134
                                                                                                              Attorneys for Plaintiff Nicola F. Oakie
                                                            8   Attorneys for Defendant
                                                                Nationstar Mortgage LLC
                                                            9

                                                           10
                                                                                                          ORDER
                                                           11
                                                                      IT IS SO ORDERED:
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
                 1635 Village Center Circle, Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           13
                                                                                                         ______________________________________
AKERMAN LLP




                                                           14                                            UNITED STATES MAGISTRATE JUDGE

                                                           15
                                                                                                           October 17, 2018
                                                                                                         ______________________________________
                                                           16
                                                                                                         DATED
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                          2
